UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4591


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARNELL TYRECE HAYES, a/k/a Donnell Hayes,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:13-cr-00018-D-1)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis A. Thompson, III, BANZET, THOMPSON & STYERS, PLLC,
Warrenton, North Carolina, for Appellant. Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, Joshua L.
Rogers, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darnell Tyrece Hayes pled guilty to distribution of

heroin and was sentenced as a career offender to 210-months’

imprisonment.       He appeals, challenging the determination that he

qualified     as    a   career     offender,             U.S.    Sentencing      Guidelines

Manual (“USSG”) § 4B1.1 (2012).             We affirm.

            To     be   classified     as       a    career       offender       under    USSG

§ 4B1.1, a defendant must have been at least eighteen years old

at the time he committed the offense of conviction, the offense

of   conviction     must    be   “a   crime         of    violence    or     a   controlled

substance offense,” and the defendant must have two prior felony

convictions      “of    either    a   crime         of    violence    or    a    controlled

substance offense.”            USSG § 4B1.1(a).                 Hayes concedes that he

had one qualifying predicate offense.                       At issue in this appeal

is whether Hayes’ prior convictions for either burning personal

property, in violation of N.C. Gen. Stat. § 14-66, or speeding to

elude arrest, in violation of N.C. Gen. Stat § 20-141-5, qualify

as a second predicate offense.

            Hayes argues that his North Carolina conviction for

burning    personal      property     does          not    qualify    as     a    crime    of

violence    because      the     statute     does          not    require    the    use    of

physical    force.         However,    the          Sentencing       Guidelines      define

“crime of violence” to include the crime of arson, and this

court has previously held that “the modern, generic crime of

                                            2
arson    involves       the     burning       of    real     or        personal      property.”

United    States       v.   Knight,     606 F.3d 171,    174      (4th     Cir.       2010)

(citing    cases).            Because    the       burning        of       personal    property

qualifies as arson, this offense is categorically a crime of

violence.     Thus, Hayes had two prior convictions for crimes of

violence    and     was       properly    sentenced          as        a    career    offender.

Having     determined          that      Hayes       has         two       prior      qualifying

conviction,       we    need     not     address       Hayes’           challenges         to    the

district court’s determination that his speeding to elude arrest

constituted    a       crime    of    violence       and    to     the      district       court’s

alternate ruling that it would have imposed 210 months as a

variant sentence if Hayes were not a career offender.

            Hayes       also    contends       that        the    sentence         imposed       was

unreasonable.          We have reviewed the sentence and conclude that

it was properly calculated and that the sentence imposed was

reasonable.       See Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                                      The

district court appropriately considered the 18 U.S.C. § 3553(a)

(2012) factors in light of Hayes’s individual characteristics

and history, and adequately explained the sentence.                                We conclude

that the district court did not abuse its discretion in imposing

the   210-month        sentence.         See       Gall, 552 U.S.   at     41;    United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying



                                               3
appellate    presumption    of    reasonableness     to     within-Guidelines

sentence).

             Accordingly, we affirm Hayes’ sentence.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials   before    this    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        4